PER CURIAM:
Mediante las escrituras núms. 109 y 110, otorgadas las mismas en San Juan de Puerto Rico el día 21 de diciembre de 1983 ante el abogado-notario Francisco Radinson Pérez, doña Blanca Rosa González viuda de Martí-nez y su hija Ivette Mercedes Martínez González vendieron a don Fernando R. Díaz Oliver y a su esposa Cecilia M. Acevedo una casa que ubica en la Urbanización Reparto Me-tropolitano, hipotecando estos últimos, a su vez, la referida propiedad.
Presentadas las referidas escrituras públicas ante la sección tercera de San Juan del Registro de la Propiedad, el señor registrador denegó la inscripción solicitada por el fundamento de que “deberá expresarse el nombre completo de la inicial o los dos apellidos de la esposa del comprador”(1)
*462Inconforme, ha recurrido ante este Tribunal la Sra. Cecilia M. Acevedo alegando, en síntesis, que las escrituras pre-sentadas no adolecen de defecto o falta alguna que impida su inscripción.
El Art. 87 de la Ley Hipotecaria y del Registro de la Propiedad de 1979, (2) en lo pertinente, establece que la pri-mera inscripción de toda finca que se haga en el Registro, y las subsiguientes inscripciones, expresarán el nombre del titular de quien procedan inmediatamente los bienes y a cuyo favor se haga la inscripción.
El Art. 99.4 del reglamento para la ejecución de la citada Ley Hipotecaria de 1979, en lo pertinente a la controversia aquí planteada, dispone:
Los titulares regístrales deberán aparecer de los documen-tos presentados con el nombre y todos los apellidos que consten del Registro.
En los asientos que se practiquen se designarán los titulares con todos los apellidos que aparezcan en los títulos que se pre-senten, sin que sea permitido al Registrador añadir o quitar ninguno.
No podrán usarse iniciales para designar nombres de per-sonas naturales.
No hay duda de que en Puerto Rico existen muchas personas que responden a un mismo nombre y apellido. Ello, como sabemos, debido a que hay apellidos que son muy comunes en nuestra tierra. Nuestro sistema de derecho registral está predicado en la certeza y corrección de sus inscripciones. Los asientos del Registro deben ser lo más completos y claros que sea posible. Ello evita confusión y la comisión de errores. El expresar el nombre completo y los dos apellidos de los otorgantes en una escritura pública no resulta gravoso ni para éstos ni para el notario autorizante.

Se confirmará la nota recurrida.


(1) Solicitada en tiempo la recalificación, la misma fue denegada por el señor registrador.


(2)30 L.P.R.A. sec. 2308.